DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/30/2021 has been considered by the examiner.

Election/Restrictions
Applicant’s election of the invention of Group II (claims 11-18) in the reply filed on 10/23/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
This application is in condition for allowance except for the presence of claims 1-10 and 19-27 directed to an invention non-elected without traverse. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
-- Claims 1-10 and 19-27 are cancelled. --
Examiner’s Statement of Reasons for Allowance
Claims 11, 14-15 and 17-18 allowed. The following is an examiner’s statement of reasons for allowance: 

The closest prior art of record - Darin et al. – discloses a method of preventing dust formation or caking (see Darin et al teaching a fertilizer composition that avoids caking during processing or subsequent storage [col. 3, lines 7-11; col. 5 lines 46-48]),  the method comprising: at least partially coating a fertilizer particulate with a coating (see Darin et al teaching the surfaces of the  fertilizer ingredients are covered with pitch [col. 5 lines 35-37 and 46-48]). Darin et al teaches the petroleum pitch is obtained by extremely deep vacuum distillation [col. 3 lines 12-15] wherein the pitch is the recovered liquid bottoms product from a series of distillation processes [col. 3 lines 15-27].

The declaration under 37 CFR 1.132 filed 07/16/2021 has been considered and in combination with the amendments to the claims, it is sufficient to overcome the rejections based upon the Darin reference.

The prior art references do not teach or render obvious all the cumulative limitations of independent claim 1 with particular attention to coating a fertilizer particle with “VTAE where the VTAE […] has a rotational viscosity at 135C of no more than 300 cps”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599.  The examiner can normally be reached on Monday - Friday 9:30am-6pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                         August 31, 2021